Name: Commission Regulation (EC) No 1881/2003 of 24 October 2003 laying down certain detailed rules on export licences and export refunds for certain milk products destined for Cyprus, Malta and Slovenia
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  processed agricultural produce;  trade policy
 Date Published: nan

 Avis juridique important|32003R1881Commission Regulation (EC) No 1881/2003 of 24 October 2003 laying down certain detailed rules on export licences and export refunds for certain milk products destined for Cyprus, Malta and Slovenia Official Journal L 275 , 25/10/2003 P. 0030 - 0031Commission Regulation (EC) No 1881/2003of 24 October 2003laying down certain detailed rules on export licences and export refunds for certain milk products destined for Cyprus, Malta and SloveniaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Articles 26(3) and 31(14) thereof,Whereas:(1) In trade between the Community, on the one hand, and Cyprus, Malta and Slovenia, on the other hand, import duties and export refunds still apply for certain milk products and the level of export refunds is considerably higher than import duties. With the above countries joining the European Union on 1 May 2004, the considerable difference between the level of import duties and export refunds granted for the products in question may lead to applications for licences setting in advance a refund for quantities which considerably exceed those required by the market of destination. In order to avert the risk of such speculative movements, export licences issued from 1 November 2003 onwards for the products in question destined for Cyprus, Malta and Slovenia should be of limited duration.(2) It is therefore necessary to derogate from Article 6 of Commission Regulation (EC) No 174/1999 of 26 January 1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products(3), as last amended by Regulation (EC) No 1392/2003(4).(3) In order to avoid diversions of trade and, specifically, reshipment of the products in question to Cyprus, Malta or Slovenia, despite another destination having been initially declared and entered on the licence, provision should be made in such instances for the rate of refund taken into consideration to be that valid on the date of acceptance of the export declaration or payment declaration, by derogation from the second subparagraph of Article 18(3) of Commission Regulation (EC) No 800/1999 of 15 April 1999 laying down common detailed rules for the application of the system of export refunds on agricultural products(5), as last amended by Regulation (EC) No 444/2003(6).(4) The Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1By derogation from Article 6 of Regulation (EC) No 174/1999, for products falling under CN codes:- 0405 with destination Cyprus,- 0401, 0402, 0403 90 11 to 69, 0404 90 and 0405 with destination Malta,- 0401, 0402, 0403 90 11 to 69, 0404 90, 0405 and 0406 with destination Slovenia,export licences with refunds issued between 1 November 2003 and 29 February 2004 shall expire on 29 February 2004.Article 2By derogation from the second subparagraph of Article 18(3) of Regulation (EC) No 800/1999, where the destination shown in box 7 of the licence is not adhered to for licences used between 1 March and 30 April 2004 for the export of products falling under CN codes:- 0405 with destination Cyprus,- 0401, 0402, 0403 90 11 to 69, 0404 90 and 0405 with destination Malta,- 0401, 0402, 0403 90 11 to 69, 0404 90, 0405 and 0406 with destination Slovenia,the rate of refund to be taken into consideration when applying that Article shall be that applicable for those destinations on the date of acceptance of the export declaration or payment declaration.Article 3This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 October 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 20, 27.1.1999, p. 8.(4) OJ L 197, 5.8.2003, p. 3.(5) OJ L 102, 17.4.1999, p. 11.(6) OJ L 67, 12.3.2003, p. 3.